Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


Line 1, “machine of claim 1” has been changed to --machine of claim 8--.
Line 1, “the at least one rower” has been changed to --the at least one other rower--.

Claim 11:
Line 2, “watercraft that is” has been changed to --watercraft is--.

Claim 12:
Line 1, “comprising” has been changed to --further comprising--.

Claim 16:
Lines 3-4, “response to a sum of an individual effort of the each of the rowers” has been changed to --response to the sum of the individual efforts of the rowers in the multi-rower watercraft--.

Claim 17:
Lines 12-13, “of multi-rower watercraft” has been changed to --of a multi-rower watercraft--.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, although rowing exercise machines having a mechanical energy storage device, a handle, an apparatus configured to dynamically supplement a resistance, and a controller are known, e.g., see the prior art of record (US 2008/0280736 to D’Eredita in particular), the prior art fail to disclose or render obvious a communication pathway between the controller of the rowing exercise machine and a controller of at least one additional associated rowing exercise machine that permits application of the forces applied in each of the rowing machines to a shared load of a multi-rower watercraft, in combination with the other limitations of independent claim 1.
Regarding independent claim 17, no prior art could be found to teach or render obvious a kit for modifying an existing rowing machine, comprising: an electric machine; a mechanical energy storage device; a transmission for coupling the electric machine to the mechanical energy storage device; an electrical load bank to be coupled to the electric machine; a controller to be placed in communication with the electric machine and the electric load bank and having computer readable instructions to selectively adapt an operation of the electric machine or the electric load bank to provide a dynamic selective alteration of a load experienced by a user of the rowing machine; and an electronic memory in communication with the controller, the electronic memory containing computer readable instructions having load characteristics of multi-rower watercraft providing a shared load to one or more associated rowing machines, wherein the kit components are used to modify an associated existing exercise machine thereby enabling field upgrade of said associated existing exercise machine to be capable of communication with at least one additional associated exercise machine, wherein a total resistance in said associated exercise machine is duplicated in an additional associated exercise machine such that a first rower operating said exercise machine and a second rower operating said additional associated exercise machine operate as a virtual team.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 9am-2pm and 5pm-8pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/            Primary Examiner, Art Unit 3784